709 S.E.2d 927 (2011)
STATE
v.
Jonathan Salas RAMIREZ.
No. 83P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Amos G. Tyndall, Chapel Hill, for Ramirez, Jonathan Salas.
Diane A. Reeves, Special Deputy Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 31st of March 2011 by State of NC Pursuant to Rule 2 to Deem State's Motion to Dismiss Appeal and Response to Petition for Discretionary Review Timely Filed:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."